DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-6 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claim 1 (see Remarks pages 5-10 filed on 12/21/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Takano (US 2015/0261482) discloses printing system comprises: an obtaining unit which obtains information about a printer, a first user, and a print server; a storing unit which generates, based on the information, a printer object used when using the printer via the print service, and stores the generated printer object in association with the information of the print server which manages the printer; a providing unit which, if the first user selects the print server, provides a setting window for instructing to share, with a second user, a plurality of printers managed by the selected print server; and a changing unit which changes a state of printer objects of the respective printers to a shared state to allow the second user to use the printer objects of the respective printers managed by the selected print server if sharing is instructed, (Para 0041-0218). However, Takano does not disclose in the affirmative, “wherein the processor controls the memory, the user authorizer, the touch screen the display, and the image former, when the touch screen accepts a command for forming an image from a first user based on the spooled image data of the first user stored in the spool area after the user authorizer has authorized the first user, the processor causes the display to display, in addition to the spooled image data of the first user, spooled image data received by the processor from other users belonging to the same group as the first user so that the first user can solely select and print the spooled image data, and when the touch screen accepts selection and a print command of the spooled image data from the first user, the processor causes the image former to collectively form images based on the selected spooled image data. ”
Further, the next closest prior art Yoshimura et al (US 2012/0320412) discloses image forming system includes a transmitter apparatus that transmits, to a predetermined storage location of multiple storage locations, identification information identifying a user and image data associated with the identification information, and multiple image forming apparatuses. Each of the image forming apparatuses includes a first storage unit that stores storage information indicating the storage locations, a storage location that is included in the storage locations and stores the identification information and the image data associated with the identification information, a retrieval unit that accesses the storage locations, indicated by the storage information stored on the first storage unit, when the identification information is inputted by the user, and retrieves the image data from the storage location, and an image forming unit that forms an image corresponding to the image data retrieved by the retrieval unit, (Para 0020-0062). However, Yoshimura et al does not disclose in the affirmative, “wherein the processor controls the memory, the user authorizer, the touch screen the display, and the image former, when the touch screen accepts a command for forming an image from a first user based on the spooled image data of the first user stored in the spool area after the user authorizer has authorized the first user, the processor causes the display to display, in addition to the spooled image data of the first user, spooled image data received by the processor from other users belonging to the same group as the first user so that the first user can solely select and print the spooled image data, and when the touch screen accepts selection and a print command of the spooled image data from the first user, the processor causes the image former to collectively form images based on the selected spooled image data. ”
Finally, the next closest prior art Furuta (US 2012/0200876) discloses Communication systems, communication apparatus, and image processing apparatus, which connect with communication apparatus are disclosed herein. The communication apparatus includes a first memory, which stores first additional information; an additional-information notifying portion, which notifies the image processing apparatus of the first additional information; and a second transmitter, which transmits image data transmitted from a first transmitter to the destination apparatus. The image processing apparatus includes a second memory, which stores second additional information; an information generator, which generates third additional information; and the first transmitter, which adds the third additional information generated by the information generator to the image data and transmits the image data comprising the third additional information to the communication apparatus. The third additional information includes the first additional information notified by the additional-information notifying portion and the second additional information stored in the second memory, (Para 0018-“wherein the processor controls the memory, the user authorizer, the touch screen the display, and the image former, when the touch screen accepts a command for forming an image from a first user based on the spooled image data of the first user stored in the spool area after the user authorizer has authorized the first user, the processor causes the display to display, in addition to the spooled image data of the first user, spooled image data received by the processor from other users belonging to the same group as the first user so that the first user can solely select and print the spooled image data, and when the touch screen accepts selection and a print command of the spooled image data from the first user, the processor causes the image former to collectively form images based on the selected spooled image data. ”
Therefore, the prior arts Takano, Yoshimura et al and Furuta alone or in combination do not render obvious in include the claimed feature in the affirmative, “wherein the processor controls the memory, the user authorizer, the touch screen the display, and the image former, when the touch screen accepts a command for forming an image from a first user based on the spooled image data of the first user stored in the spool area after the user authorizer has authorized the first user, the processor causes the display to display, in addition to the spooled image data of the first user, spooled image data received by the processor from other users belonging to the same group as the first user so that the first user can solely select and print the spooled image data, and when the touch screen accepts selection and a print command of the spooled image data from the first user, the processor causes the image former to collectively form images based on the selected spooled image data. ”

Dependent claims 2-6 are allowed because of their dependency to claim 1 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677